Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Final Office Action is in reply to the arguments/amendments filed 4/29/2022.
Claims 8, 16 and 24 were previously cancelled.
Claims 1-7, 10-15, 17-23 and 25-27 are pending.
Response to Arguments/Amendments
Applicant’s amendments and arguments regarding the 35 U.S.C. § 101 rejection have been considered but are not persuasive. Applicant states, “... determining a reaction to promotional material by analyzing feedback posted to social media website may include observing and analyzing reactions of people to a specific event...such analysis is not related to managing personal behavior, relationships or interactions between people....”, and that, “...determining the success of a contribution at bettering perceived social responsibility by assigning a monetary value to opinions and calculating a return on investment also does not relate to organizing human behavior (e.g. managing personal behavior, relationships, or interactions)...”. Examiner maintains that claims 1-7, 10-15, 17-23 and 25-27 are directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Representative claims 1, 9 and 17 [except for “a computing device”, “computer program product”, “non-transitory computer readable medium”, “processor”, “computing system”] are directed to certain methods of organizing human activity and pertains to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and also related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) – (collecting data, analyzing the data, and displaying the results of the collection and analysis, including when limited to particular content) see, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); (identifying the abstract idea of collecting, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). The preparing...a response to a request for proposal...defining a contribution to be made...; receiving the contribution, funding, dispensing steps as well as assigning a monetary value to the opinions, and calculating a contribution ROI are directed to agreements in the form of legal obligations and business relations. The publishing promotional material, determining a reaction, monitoring opinions steps are directed to advertising, marketing or sales activities or behaviors therefore the claim limitations are directed to commercial or legal interactions. The claim limitations, “...determining a reaction to the promotional material, monitoring opinions, determining how successful the contribution was...; assigning a monetary value...; and calculating a contribution ROI are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Applicant then states, “...as amended, the claim as a whole integrates any alleged abstract idea into a practical application...” The additional elements [“a computing device”, “computer program product”, “non-transitory computer readable medium”, “processor”, “computing system”] do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea—see applicant’s specification ¶8: “…a computer program product resides on a computer readable medium and has a plurality of instructions stored on it…”;¶33: “…Social platform promotion process lOs may be a server application and may reside on and may be executed by computing device 12, which may be connected to network 14 (e.g., the Internet or a local area network). Examples of computing device 12 may include, but are not limited to: a personal computer, a laptop computer, a personal digital assistant, a data-enabled cellular telephone, a notebook computer..”; ¶235: “…These computer program instructions may be provided to a processor of a general purpose computer / special purpose computer / other programmable data processing apparatus, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.…” The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements [“a computing device”, “computer program product”, “non-transitory computer readable medium”, “processor”, “computing system”] amounts to no more than mere instructions to apply the exception using a generic computer component which does not integrate a judicial exception into a practical application nor provide an inventive concept (significantly more than the abstract idea)—see MPEP 2106.05 (d)(II) and 2106.05(g). Further, the additional element of machine learning/artificial intelligence for analyzing feedback amounts to no more than applying a rules-based logic for further processing/analyzing data (feedback) via a generic computing device; hence, applying the judicial exception using generic computing components, linking the use of the judicial exception to a computing environment. In view of the above, Examiner maintains that the claims are directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more. See 2019 PEG as well as MPEP 2106 for further analysis and explanation.
As it relates to applicant’s arguments regarding the 35 USC 103(a) rejection, applicant’s arguments necessitated new grounds of rejection, therefore the arguments are moot. Examiner has modified the rejection to further explain how claim limitations are being interpreted; each of applicant’s claims have been addressed in this Final rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7, 10-15, 17-23 and 25-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without significantly more. Claims 1-7, 10-15, 17-23 and 25-27 are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims fall within one of the four statutory categories. 
Step 2A-Prong 1: Claim 1 which is representative of claims 9 and 17 recites in part, “…preparing...a response to a request for proposal, including defining a contribution to be made to a social platform on behalf to a client...”receiving a contribution for a social platform from a client; funding the social platform; dispensing at least a first portion...a second portion of the contribution...;publishing promotional material concerning the contribution from the client…determining a reaction to the promotional material, including: monitoring opinions on social media concerning the client, including analyzing feedback posted …determining how successful the contribution was at bettering the perceived social responsibility of the client, including: assigning a monetary value to the opinions on social media with respect to the perceived social responsibility of the client; and calculating a contribution ROI experienced by the client as a result of the contribution to the social platform, based upon, at least in part, an amount of the contribution from the client and the monetary value assigned to the opinions on social media …”.The underlined limitations above demonstrate, independent claims 1, 9 and 17 are directed toward the abstract idea for defining, receiving a contribution, funding a social platform and calculating a contribution ROI experienced by the client in a computing environment. Concepts determined to be abstract ideas, and thus patent ineligible include certain methods of organizing human activity such as fundamental economic practices (Alice, 573 U.S. at 219-20; Bilski, 561 U.S.at 611), commercial or legal interactions, managing personal behavior or relationships or interactions between people; mathematical formulas (Parker v. Flook, 437 U.S. 584, 594-95 (1978); or mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). The claim limitations identified above pertain to (i) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; and (ii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Applicant’s specification emphasizes a method/system for: receiving a contribution for a social platform from a client; funding the social platform; and calculating a contribution ROI experienced by the client as a result of the contribution to the social platform in a computing environment (¶6) and that through the use of social platform promotion process, clients may review the various social platforms (defined within social platform pool) and choose one or more of these social platforms for funding (¶42).  The specification further discusses, producing promotional material concerning their contribution to the social platform and dispersing contributions incrementally based on milestones and calculating a contribution ROI experienced by the client based on the contribution to the social platform (¶10, ¶11). The claim limitations are directed to certain methods of organizing human activity: commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and also related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) – (collecting data, analyzing the data, and displaying the results of the collection and analysis, including when limited to particular content) see, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); (identifying the abstract idea of collecting, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). The preparing...a response...defining a contribution, receiving a contribution, funding, dispensing steps as well as assigning a monetary value to the opinions, and calculating a contribution ROI are directed to agreements in the form of legal obligations and business relations. The publishing promotional material, determining a reaction, monitoring opinions steps are directed to advertising, marketing or sales activities or behaviors therefore the claim limitations are directed to commercial or legal interactions. The claim limitations, “...determining a reaction to the promotional material, monitoring opinions, determining how successful the contribution was...; assigning a monetary value...; and calculating a contribution ROI are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). the “certain methods of organizing human activity” grouping of abstract ideas because the limitations pertain to managing personal behavior or relationships or interactions between people (including social activities, and following rules or instructions) for preparing, defining, receiving, funding, dispensing, publishing, determining, monitoring, analyzing, assigning and calculating data (a contribution ROI) which are covered in certain methods of organizing human activity.  Thus, the claim is directed to the certain methods of organizing human activity grouping of abstract ideas --see MPEP 2106.04(II). Hence, the claim recites an abstract idea.
Step 2A-Prong 2:  This judicial exception is not integrated into a practical application because the additional elements [“a computing device”, “computer program product”, “non-transitory computer readable medium”, “processor”, “computing system”]  merely provide an abstract-idea based solution using [“a computing device”, “computer program product”, “non-transitory computer readable medium”, “processor”, “computing system”]  for preparing, defining, receiving, funding, dispensing, publishing, determining, monitoring, analyzing, assigning and calculating data (a contribution ROI) -- data gathering and analysis merely to provide instructions to implement the abstract idea recited above utilizing “a computing device”, “computer program product”, “non-transitory computer readable medium”, “processor”, “computing system” as a tool to perform the abstract idea, and generally links the abstract idea to a particular technological environment. See MPEP 2106.05 (f-h). The office has long considered data gathering/processing and data output to be insignificant extra-solution activity, and these elements do not impose any meaningful limits on practicing the abstract idea—see MPEP 2106.05(g). Independent claims 1, 9 and 17 fail to operate the recited “a computing device”, “computer program product”, “non-transitory computer readable medium”, “processor”, “computing system” (which are merely standard computer technology and hardware/software components) in any exceptional manner, and there is no evidence in the disclosure to suggest achieving an actual improvement in the computer functionality itself, or improvement in any specific computer technology other than utilizing ordinary computational tools to automate and perform the abstract idea for defining, receiving a contribution, funding a social platform and calculating a contribution ROI experienced by the client in a computing environment —see MPEP 2106.05(a). Accordingly, applicant has not shown an improvement or practical application under the guidance of MPEP section 2106.04(d) or 2106.05(a). Applicant’s limitations as recited above do nothing more than supplement the abstract idea with additional insignificant extra-solution activity, using generic computer and networking components performing generic computer functions (defining, receiving, funding, dispensing, publishing, determining, monitoring, analyzing, assigning and calculating data) such that it amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f) and linking the use of the judicial exception to a particular technological environment or field of use as discussed in MPEP 2106.05(h). The additional elements fail to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the abstract idea fails to integrate into any practical application. Thus, under Step 2A-Prong Two the claim is directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements [“a computing device”, “computer program product”, “non-transitory computer readable medium”, “processor”, “computing system”] amounts to no more than mere instructions to apply the exception using a generic computer component which does not integrate a judicial exception into a practical application nor provide an inventive concept (significantly more than the abstract idea). Further, the additional element of machine learning/artificial intelligence for analyzing feedback amounts to no more than applying a rules-based logic for further processing of data (analyzing data (feedback)) via a generic computing device; hence, applying the judicial exception using generic computing components, linking the use of the judicial exception to a computing environment, and adding insignificant extra-solution activity to the judicial exception.

The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity (as it is here)—see MPEP 2106.05(d)(II)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
For these reasons there is no inventive concept in the claim and thus it is ineligible.
Independent claims 9 and 17 recite substantially similar limitations as independent claim 1, therefore they are also considered abstract and being held rejected under the same grounds.
Dependent claims 2-7, 10-15, 18-23 and 25-27 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea. Dependent claims 2-7, 10-15, 18-23 and 25-27 recite additional data gathering, evaluating, identifying and processing steps.  For example dependent claims 2, 10 and 18 recite in part, “…wherein the social platform is chosen from a social platform pool..…”, claims 3, 11 and 19 recite in part, “…wherein the social platform pool defines a plurality of prevetted social platforms …”, “…claims 4, 12 and 20 recite in part, “…maintaining the social platform pool ….”, “…claims 5, 13 and 21 recite in part, “…wherein the social platform pool is maintained within a data structure …”, claims 6, 14 and 22 recite in part, “…producing promotional material for the client concerning their contribution to the social platform, wherein this promotional material is configured to positively impact a current responsibility score associated with the client; and publishing the promotional material. ….”, claims 7, 15 and 23 recite in part, “…wherein the current responsibility score associated with the client includes one or more of: an environmental score; a social score; and a governance score…”, claims 25-27 recite in part, “… wherein determining the reaction to the promotional material further includes…”, which are still directed toward the abstract idea identified previously and are no more than mere instructions to apply the exception using a computer or with computing components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus the additional elements in the dependent claims only serves to further limit the abstract idea utilizing [“a computing device”, “computer program product”, “non-transitory computer readable medium”, “processor”, “computing system”] as a tool, generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as their respective independent claim since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, even when considered as a whole, the claims do not transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea for defining, receiving a contribution, funding a social platform and calculating a contribution ROI experienced by the client. Hence, claims 1-7, 10-15, 17-23 and 25-27 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 USC 101. See 2019 PEG and MPEP 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-15, 17-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lovell et al., US Patent Application Publication No US 2018/0075393A1, Fasciano, US Patent Application Publication No US 2008/0288277A1, Baarman et al., US Patent Application Publication No US 2011/0282860A1, in further view of McIntosh et al., US Patent Application Publication No US2015/0095262A1.
With respect to Claims 1, 9 and 17,
Lovell discloses,
receiving the contribution for a social platform from the client; (¶120: “…the system 10 tracks/documents/logs/confirms physical donations, monetary or material items such as clothing, recycling, hygiene items or anything an organization is collecting. The system 10 digitally tracks/documents/confirms physical donations…The organization can use mobile scanning or digital codes, i.e., printed QR codes via the user's and/or the organization's client devices 12 to register/confirm/document the user donations on the spot, i.e., in real-time. That is, the host "checks-in" or automatically logs the donation to the system 10 using the mobile app running on their client devices 12 or by scanning a printed digital code. The processor 100 also associates the donation to the account of both the user and the host…”; ¶121: “ … evaluate or determine a user's or candidate's social engagement, measure impact, leadership effect and verified skills…a leadership score/rating based on calculation from a user's level of engagement, demonstrated skill, commitment and positive social impact…”)
publishing promotional material concerning the contribution from the client, wherein the promotional material is configured to positively impact a perceived social responsibility of the client (¶124: “…the system verifies applied skills and provides a standardized system to measure/track skill development of users…The system 10 allocates a skill to the user profile and resume based on the demonstrated skills associated with the actions undertaken by the user in the community or on system platform. The processor 100 tracks the number of times a user has engaged in activities that foster development of a specific skill and updates her profile to reflect such engagement and development…”)
determining a reaction to the promotional material, including: monitoring opinions on social media concerning the client, including analyzing feedback posted on one or more social media websites associated with the client via machine learning / artificial intelligence;( Abstract: “…the processor monitors interactions between the user and other users/organizations, monitors a type of interaction and associated social/environmental impact of the interactions, stores the interactions in a user profile, and determines from the user profile a social/environmental achievement or new contribution by the user. For each social/environmental achievement /contribution, the processor assigns a numerical value to an amount, a frequency, a location of the user, and a quality of the user profile data representative of the user's influence in each social/environmental achievement or contribution…”, and ¶128: “…the processor 100 utilizes an algorithm to assess/measure the leadership capabilities/potential or aptitude of a user/candidate based on standardized set of criteria that considers her activity/engagement, skill development, personal/professional growth or learning and measure social footprint/impact. That is, the processor 100 calculates a metric of an individual's leadership/aptitude/employment candidacy/skill potential/civic engagement/social footprint or impact…”; ¶129: “…Actions that are uploaded/posted to the system 10 through the web/network interface 30 are assessed across a set of key performance indicators and criteria related to social impact and leadership attributes by the processor 100. Such criteria can include the measured social outcomes of the activities /contributions of the user, i.e., environmental effect such as items recycled, the types of items recycled, the influence of actions on reducing fossil fuels or waste; socio and economic benefits such as people helped, jobs created, etc., as well as the quality of engagement required from the user, i.e. intensity of labor, skills required, length of engagement/time commitment, etc. Each performance indicator/impact criteria is assigned a score and the total rating/value of the action is the sum…”; ¶139: “…the claimed system 10 provides real-time/on the spot tracking/validation/recognition. The system 10 updates the record in real-time as the actions occur and are completed. The claimed invention combines several steps into one: actions are tracked, validated and their outcomes/impacts are measured. In summary, the claimed invention eliminates/reduces the manpower/manual labor required to track outcomes and monitor participation/engagement /contributions/action..”;; ¶145: “…the claimed invention uses similar approach/underlying mechanism of blockchain to create a distributed ledger of an individual's and/or organization's social and environmental performance (or more broadly speaking the devotion of their time, impact of their action and community contributions)…”) Examiner interprets the automated data analysis whereby patterns are identified and decisions are determined with minimal human intervention as teaching the intended function of applicant’s machine learning/artificial intelligence. Further, applicant’s disclosure generally states at ¶183: “…When monitoring 658 opinions on social media concerning client 38, social platform promotion process 10 may analyze feedback posted on social media websites that are associated with client 38, wherein such analysis may be performed manually or via machine learning / artificial intelligence…”.
Lovell discloses all of the above limitations, Lovell does not distinctly describe the following limitation but Fasciano however as shown discloses,
determining how successful the contribution was at bettering the perceived social responsibility of the client, including: assigning a monetary value to the opinions on social media with respect to the responsibility of the client (¶13: “…the monetary value of the donation is associated with the comments posted such that a higher amount donated represents a higher trustworthiness of the comments …”;¶91: “…a weight value or "karma score" may be assigned to the charities or other companies or entities who participate in the social networking site. This weight value may be referred to as an "entity weight value." The value of the entity weight value may increase with the amount and/or number of donations which the entity encourages. Thus, for example, a charity which participates in a campaign to raise money will receive an entity weight value which may correspond to the amount and/or number of donations it encourages. Donations to campaigns may be advanced if the charity or other sponsor of the campaign posts information on the social networking site which keeps users informed as to the status of the campaign, such as the amount of money raised or any other indicators of the success of the campaign. According to the present invention, entities which keep users informed and up-to-date about the status of a campaign, for example, may be rewarded by having their entity weight values increased according to the level and/or frequency of such updates. If users can view the success of the campaigns, they may be more likely to donate money …” ¶92: “…a charity or other entity may query users as to how they perceive the work being done by the charity. When users of the social network participate in the polls and/or post comments on the message boards, and donate money to one or more charities, the entity weigh value may increase because charitable contributions have been encouraged by the charity…..”;claim 8: “…calculating one or more user weight values based at least on a total monetary value associated with the posted message and one or more posted replies, wherein the one or more user weight values represent reliability of a user's reputation…”)
Lovell teaches a method/system for tracking and validating social and environmental services. Lovell further teaches a method/system for monitoring interactions between users, organizations, associated social/environmental impact of the interactions and determining a social/environment achievement or new contribution by the user, and assigning a score representing the user’s influence in each achievement or contribution. Fasciano discloses a method/system for encouraging charitable social networking. Lovell and Fasciano are directed to the same field of endeavor since they are related to collecting, tracking, analyzing user data in a social environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for tracking and validating social and environmental performance of Lovell with the method/system for encouraging charitable social networking as taught by Fasciano since it allows for soliciting commentary from users of the system on any topic of interest including how they perceive work being done by the charity, and associating an entity weigh value based on charitable contributions (Abstract, ¶13, ¶92).
Lovell and Fasciano disclose all of the above limitations, the combination of Lovell and Fasciano does not distinctly describe the following limitations, but Baarman however as shown discloses,
preparing, via a customer relationship management platform, a response to a request for proposal, including defining a contribution to be made to a social platform on behalf of a client (Abstract: “...A contact relationship management database is used to store and distribute profiles for individuals and companies...”; ¶13: “..FIG. 10 illustrates the use of a contact relationship management ("CRM") database;¶26: “... success may be measured by a return on investment ("ROI") of these events, which may allow for proper investment of marketing dollars to maximize exposure while minimizing spending. This impact analysis may be used for research, sales, human resources, marketing, market research, public relations, legal, brand tracking, consumer research, etc...”; ¶32: “...collected data (including tracking data) is analyzed to determine the success or impact or return on investment (ROI) of the collected data. This analysis may include a social value or an influencer value for determining the value of a particular source of data; ¶51: “...The CRM database 319 may include various data about individuals, businesses, or other sites, such as who they talk to, the type of media placement, and/or the social value/influence...”; ¶53; Fig 3a, Fig 3b, ¶56: “..analysis outcomes and results 330 include several factors. For example, the ROI values by area 334, the key influences by region or event 336, the impact by media 338, and the impact event may all be factors for the analysis of outcomes and results 330. Pulling all that data and summarizing it is valuable in order to analyze it and provide the results for reporting 332 and for iteratively updating the ROI by area 334, key influencers 336, impact media 338, and impact by events 340. The value/influence factors stored in the value/influence database 326 may be used with a social value, sentiment, and/or media value to identify sources that are positive and identify sources that are negative...”; ¶57: “...impact analysis may be part of the reporting...”) Applicant’s disclosure teaches ¶202, ¶203
calculating a contribution ROI experienced by the client as a result of the contribution to the social platform, based upon, at least in part, an amount of the contribution from the client and the monetary value assigned to the opinions on social media (Abstract: “…data collection, media analysis, and web tracking… Monitoring and/or tracking may be used for identifying changes in data. The system may provide an analysis of impact of an event/source based on user impressions or web hits in view of a particular event/source. The impact may include a social influence value. In another embodiment, a return on investment ("ROI") in view of the influence is provided…”; ¶26, ¶30-¶32, ¶53; ¶26: “…organizing and collecting a body of search terms for an organization in an organized way for searching, tracking, and providing an analytic analysis on the proliferation or success of single or multiple searchable elements including multiple media formats. The searchable elements may include a particular event, which may include a show, press release, article, web page, product, or other discrete happening. Events may also be segmented by categories. For example, categories may include social responsibility, emotional appeal, vision and leadership, financial performance, workplace environment or products and services. Events may include pictures, videos, web media, blog conversations, emails, RSS feeds, web objects, and other networked information source that may be searchable or connected. This may be relevant as the internet becomes the most important source of media to track and analyze the success of an event. The success may be measured by a return on investment ("ROI") of these events, which may allow for proper investment of marketing dollars to maximize exposure while minimizing spending…”)
Baarman teaches a method/system for monitoring and identifying an impact (social influence value) of an event/source based on specific information for a user or business. Baarman further teaches calculating a contribution return on investment indicating how successful the contribution was at improving a perceived social responsibility of the client.  Lovell, Fasciano and Baarman are directed to the same field of endeavor since they are related to collecting, tracking, analyzing user data within a social environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for tracking and validating social and environmental performance of Lovell with the method/system for encouraging charitable social networking of Fasciano and the method/system for data collection & analysis, reporting and web tracking as taught by Baarman since it allows for measuring and reporting success by a return on investment ("ROI") of networked information (events, categories, etc.), which may allow for proper investment of marketing dollars to maximize exposure while minimizing spending (Abstract, ¶26; ¶32; ¶56, ¶57). Further, the claimed invention is merely a combination of old elements in a similar social impact evaluation field of endeavor. In such combination each element merely would have performed the same social impact evaluation related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidence by Baarman, the results of the combination were predictable -see MPEP 2143 A.
Lovell, Fasciano and Baarman disclose all of the above limitations, the combination of Lovell, Fasciano and Baarman does not distinctly describe the following limitation, but McIntosh however as shown discloses,
funding the social platform including dispensing at least a first portion of the contribution to the social platform upon the social platform achieving a first milestone and dispensing at least a second portion of the contribution upon the social platform achieving a second milestone (claim 8: “...payor contributions are automatically distributed to investors upon successful completion of milestones associated with the selected investment instrument or project...”)
McIntosh teaches a method/system for social impact investing. Lovell, Fasciano, Baarman and McIntosh are directed to the same field of endeavor since they are related to collecting, tracking, analyzing user data within a social environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for tracking and validating social and environmental performance of Lovell, the method/system for encouraging charitable social networking of Fasciano, and the method/system for data collection, media analysis & reporting, and web tracking of Baarman with the method/system for social impact investing as taught by McIntosh since it allows for distributing contributions to investors upon successful completion of milestones (claim8).

With respect to Claims 2, 10 and 18,
Lovell, Fasciano, Baarman and McIntosh disclose all of the above limitations, Lovell further discloses,
wherein the social platform is chosen from a social platform pool (¶96: “…regardless of whether the organization chooses to add a project banner/entry point to particular webpages within the participating social media-based platforms, the project application will list the organization's project on a project listing page, with a clickable link, within the participating social network-based platforms. In an exemplary embodiment, the organization's project will also be listed on a project listing webpage that is external to the participating social media-based platforms. Thus, a participant can easily find and register for the project without having to go to a particular organization's webpage…”; ¶105)

With respect to Claims 3, 11 and 19,
Lovell, Fasciano, Baarman and McIntosh disclose all of the above limitations, Lovell further discloses,
wherein the social platform pool defines a plurality of prevetted social platforms (¶83-¶88; ¶83: “…Prior to permitting a company or organization to solicit participation in a volunteer project, the company or organization must first create an account with the web application server by transmitting account information to the system, preferably through a website, but mailed-in or faxed applications can also be used for creating an account on the system… By providing the correct login information for an organization, the organization's representative is permitted to access the information for each project that the organization has created...”)

With respect to Claims 4, 12 and 20,
Lovell, Fasciano, Baarman and McIntosh disclose all of the above limitations, Lovell further discloses,
maintaining the social platform pool (¶96: “…the organization's project will also be listed on a project listing webpage that is external to the participating social media-based platforms. Thus, a participant can easily find and register for the project without having to go to a particular organization's webpage…”, ¶105: “…the participants may search for volunteer "challenges" a.k.a. volunteer activities/existing programs of local nonprofits or organizations. Through GPS technology in block 506, the system provides the participant with a list of volunteer service projects within geographic proximity of the participants’ current location…”).

With respect to Claims 5, 13 and 21,
Lovell, Fasciano, Baarman and McIntosh disclose all of the above limitations, Lovell further discloses,
wherein the social platform pool is maintained within a data structure (¶96: “…the organization's project will also be listed on a project listing webpage that is external to the participating social media-based platforms. Thus, a participant can easily find and register for the project without having to go to a particular organization's webpage…”, ¶105: “…the participants may search for volunteer "challenges" a.k.a. volunteer activities/existing programs of local nonprofits or organizations. Through GPS technology in lock 506, the system provides the participant with a list of volunteer service projects within geographic proximity of the participants’ current location…”).

With respect to Claims 6, 14 and 22,
Lovell, Fasciano, Baarman and McIntosh disclose all of the above limitations, Lovell further discloses,
producing promotional material for the client concerning their contribution to the social platform wherein this promotional material is configured to positively impact a current responsibility score associated with the client; and publishing the promotional material (¶72, ¶109-111, ¶120-122, ¶133-134; ¶72: “…the processor 100 of the processor-based web application server 22 comprises a reporting module 44 that can be any combination of software agents and/or hardware components able to generate reports with all volunteer activities including time spent on the activities, credits related to the impact of the activities, and volunteer hours per challenge. The reporting module 44 provides records that can be printed by a participant and submitted to their school for graduation volunteer hour requirements. These records are automatically verified by the host organizations through the system. In another aspect of the reporting module 44, the reporting module 44 receives feedback, reviews or comments from the participants upon check out/completion of the volunteer activity and generate a report for the organization based on this data…”; ¶82 Mini-Banner/ Newsfeed; ¶ 0109-0111, Living resume; ¶ 0120-0122 and ¶133-0134, showcased on profiles).

With respect to Claims 7, 15 and 23,
Lovell, Fasciano, Baarman and McIntosh disclose all of the above limitations, Lovell further discloses,
wherein the current responsibility score associated with the client includes one or more of: an environmental score; a social score; and a governance score (¶128-130; ¶129: “…Actions that are uploaded/posted to the system 10 through the web/network interface 30 are assessed across a set of key performance indicators and criteria related to social impact and leadership attributes by the processor 100. Such criteria can include the measured social outcomes of the activities /contributions of the user, i.e., environmental effect such as items recycled, the types of items recycled, the influence of actions on reducing fossil fuels or waste; socio and economic benefits such as people helped, jobs created, etc., as well as the quality of engagement required from the user, i.e. intensity of labor, skills required, length of engagement/time commitment, etc. Each performance indicator/impact criteria is assigned a score and the total rating/value of the action is the sum…”)

With respect to Claims 25-27,
Lovell, Fasciano, Baarman and McIntosh disclose all of the above limitations, Lovell further discloses,
wherein determining the reaction to the promotional material further includes one or more of: monitoring internet traffic on one or more webpages associated with the client; tracking the success of advertisement campaigns associated with the client in bettering a perceived social responsibility of the client; analyzing surveys concerning the perceived social responsibility of the client via machine learning / artificial intelligence; and tracking social impact with respect to the client, including monitoring movement of a social responsibility score associated with the client (¶129: “…Actions that are uploaded/posted to the system 10 through the web/network interface 30 are assessed across a set of key performance indicators and criteria related to social impact and leadership attributes by the processor 100. Such criteria can include the measured social outcomes of the activities /contributions of the user, i.e., environmental effect such as items recycled, the types of items recycled, the influence of actions on reducing fossil fuels or waste; socio and economic benefits such as people helped, jobs created, etc., as well as the quality of engagement required from the user, i.e. intensity of labor, skills required, length of engagement/time commitment, etc. Each performance indicator/impact criteria are assigned a score and the total rating/value of the action is the sum…”)

Conclusion
References cited but not used:
Garbarino et al., US Patent Application Publication No US2016/0350817A1, “System for Tracking Donor Influence in Charitable Transactions”, relating to a system for tracking donor influence in a charitable fundraising campaign by generating unique URLs in response to a fundraising transaction, and associating web page metadata with donors in a transaction database.
Dutta et al., US Patent Application Publication No US2019/0340216A1, “Integration System Between a Customer Relationship Management Platform and an Application Lifecycle Management Platform”, relating to an integration system to enable communications between CRM and ALM platforms.
Seal, US Patent Application Publication No US2019/0139152A1, “Intelligent Process and Framework for Building Individual Legacy for Philanthropic Impact”, relating to a single unified framework based on artificial intelligence, data science and big data analytics to help individuals and organizations identify, facilitate, build, execute, and track their own individual or organizational positive impact to support one's AOPI.
Daken et al., US Patent Application Publication No US2009/0254387A1, “Technique for Performing Triple Bottom-Line Assessments”, relating to aggregating information associated with financial transactions of a user to determine the social responsibility metric.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                                                                               
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629